5

Case 5:20-mj-71153-MAG Document1 Filed 08/18/20 Page 1 of 9
AO 91 (Rev. L1/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Northern District of California - J L E

 

 

United States of America )
CLen, SU
Hoang Duc Bui ) Case No. Nonrsste ug Kg0 £0
) OST RIONS
) AN JOS car Yar
) Niq
Defendant(s) an C R hs S () ” H j MM
53 AG
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 6, 2020 in the county of Santa Clara in the
Northern District of California , the defendant(s) violated:
Code Section — Offense Description
18 U.S.C. § 1708 Theft of Mail

Maximum penalties: Up to 5 years imprisonment; $250,000 fine;
3 years supervised release; $100 mandatory special assessment; restitution;
and forfeiture.

This criminal complaint is based on these facts:

See Affidavit of Amanda Cappuzi, U.S. Postal Inspector

a Continued on the attached sheet.

Isi SvK

Complainant's signature

 

Approved as to form /s/Christoffer Lee .
So. tal | t
AUSA Christoffer Lee Amanda Capuzzi, U.S. Postal Inspector

Printed name and title

 

Sworn to before me by telephone.

Date: 08/18/2020 Suse Yer Kl —

Judge's signature

 

City and state: Hon. Susan van Keulen, U.S. Magistrate Judge
Printed name and title
Case 5:20-mj-71153-MAG Document1 Filed 08/18/20 Page 2 of 9

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR CRIMINAL COMPLAINT

 

I, Amanda Capuzzi, United States Postal Inspector, being sworn, hereby declare as
follow:

INTRODUCTION AND PURPOSE OF AFFIDAVIT

 

l. I make this Affidavit in support of a criminal complaint and issuance of arrest
warrant for Hoang Duc BUI (“BUI”) for a violation of Title 18, United States Code, section
1708, Theft of Mail.

2. The facts set forth in this affidavit are based on my review of written reports and
materials, my personal observations, my training and experience, and information from other law
enforcement officials. However, these facts are not all of the facts related to this investigation
that I know. I have set forth those facts that I believe are sufficient to establish probable cause
that BUI committed the aforementioned offense. My understanding of the facts and
circumstances may evolve as the investigation progresses.

AGENT’S BACKGROUND

3. I am a United States Postal Inspector assigned to the San Francisco Division of
the United States Postal Inspection Service (“Inspection Service”), and have been so employed
since June 2017. I am authorized by law to carry firearms, execute warrants, conduct
investigations, and to make arrests for offenses against the United States of America. | am
currently assigned to the External Crimes (EC) Team in San Jose, California. The EC Team
investigates postal related crimes including the theft of the United States Mail, and the related
crimes of identity theft, check and credit card fraud.

4, As a Postal Inspector, I received federal law enforcement training in the areas of
mail theft, mail fraud, identity theft and credit card fraud at the Inspection Service Career
Development Unit training academy. During my employment with the Inspection Service, I
have participated in investigations involving the theft of mail, and the related crimes of identity

theft and related fraud. I have interviewed witnesses and cooperating individuals regarding mail

1
Case 5:20-mj-71153-MAG Document1 Filed 08/18/20 Page 3 of 9

theft and the related crimes of identity theft and fraud. I have also read official reports of other
law enforcement officers and postal inspectors.
APPLICABLE LAW

5. Title 18, United States Code, section 1708 prohibits theft of mail. A violation of
section 1708 requires proof that: (1) the defendant possessed stolen mail(s) (or its contents); (2)
the defendant knew the mail(s) (or its contents) were stolen; and (3) the mail(s) (or its contents)
were, in fact, stolen.

FACTS SUPPORTING PROBABLE CAUSE

Investigation of March 30, 2020 Burglary of USPS Delivery Vehicle and Related Fraud

6. On March 30, 2020, a USPS delivery vehicle was burglarized while parked at 610
Kiely Boulevard, Santa Clara. Several trays of mail were taken from the postal vehicle after the
rear door lock was defeated. Postal Inspectors were unable to obtain surveillance video of the
postal delivery vehicle burglary.

7. On or about May 8, 2020, I contacted victim, MC, who described that on or about
March 30, 2020, he should have received his Mission City Credit Union (““MCCU”) debit card in
the mail. MC said he received a fraud alert from his credit union about the debit card being used
at different locations in San Jose, including transactions on March 31, 2020 at a Wells Fargo
ATM, located at 3331 San Felipe Road, San Jose for $403.00 and a Walgreens Store, located at
2799 South White Road in San Jose for $505.95. MC’s residence was on the delivery route
affected by the postal delivery burglary that occurred on March 30, 2020. MC stated he had also
filed a report with the Santa Clara Police Department (“SCPD”).

8. On or about June 11, 2020, SCPD provided me with surveillance video from the
transactions at the Wells Fargo ATM for $403.00, and the Walgreens Store for $505.95. I am
familiar with BUI’s physical appearance and recognized BUI making both of the transactions in

the surveillance video. BUI also had an unknown female with him in at least one of the
Case 5:20-mj-71153-MAG Document 1 Filed 08/18/20 Page 4 of 9

surveillance video. See photographs below:

 

9, On or about June 17, 2020, I spoke to MC by telephone. MC stated he does not
know BUI, and he did not give him permission to possess his debit card or authorize him to make
purchases using his MCCU debit card.

Investigation of April 6, 2020 Burglary of USPS Delivery Vehicle and Related Fraud

10. On April 6, 2020, a USPS postal delivery vehicle was burglarized while parked at
758 Stardust Lane, San Jose. Several trays of mail were taken from the postal vehicle after the
rear door lock was defeated. Postal Inspectors were unable to obtain surveillance video of the
postal delivery vehicle burglary.

11. Onor about April 9, 2020, I contacted victim JS regarding fraud she was
experiencing on her Bank of the West debit card. JS stated she was notified by Bank of the West
someone had used her debit card at multiple locations in San Jose. JS’s residence was on the
delivery route affected by the postal delivery burglary that occurred on April 6, 2020; JS had

expected to receive her Bank of the West debit card in the mail but never did. That same day—
Case 5:20-mj-71153-MAG Document 1 Filed 08/18/20 Page 5 of 9

April 6, 2020—three unauthorized transactions occurred on JS’s Bank of the West debit card:
two ATM withdrawals from an ATM located inside the Chevron gas station convenience store at
900 Meridian Avenue, San Jose, CA, for $202.95 at approximately 2:54 PM and again at
approximately 2:55 p.m. for $202.95, as well as a $45. 16 purchase of fuel within the Chevron
store at the same location at approximately 2:58 p.m.

12. Onor about April 10, 2020, I responded to the Chevron located at 900 Meridian
Avenue, San Jose. An employee permitted me to review the surveillance video from April 6,
2020. In that surveillance video, I observed BUI near the ATM in the same time frames as the
known fraudulent transactions. I also observed Bui make the fuel transaction at approximately
2:58 p.m. See photograph below. In surveillance video before making the fuel transaction, BUI

walked out to a vehicle, where there was a waiting unknown female, and an unknown driver.

 

13. On or about June 17, 2020, I spoke to victim JS by telephone. JS stated she does
not know BUI, and she did not give him permission to possess, or authorize him to make
purchases using, her Bank of the West debit card.

Investigation of May 29, 2020 Burglary of USPS Delivery Vehicle

 

14. On May 29, 2020, a USPS delivery vehicle was burglarized while parked at 247-

North Capitol Avenue, San Jose. Mail and parcels were taken from the postal vehicle after the

4
Case 5:20-mj-71153-MAG Document1 Filed 08/18/20 Page 6 of 9

rear door lock was defeated. Postal Inspectors obtained surveillance video of a silver BMW
sedan, with California license plate 6AZM901. The video showed the BMW park next to the
postal delivery vehicle and BUI exit. The video also showed BUI open the back door of the
postal delivery vehicle and take trays of mail and a USPS carrier satchel. Bui placed these stolen

items in the BMW sedan.

eae

* id ate
ag Ciiauaes Oy gl

 

June 6, 2020 Arrest of Hoang BUI by San Jose Police Department
15. On June 6, 2020 BUI was arrested by San Jose Police Department (“SJPD”)

officers. SJPD officers responding to a report of a residential prowler made contact with BUI
while he was sitting in the driver’s seat of a silver BMW sedan, with California license plate
6AZM901. This was the same vehicle and license plate visible on the surveillance video from the
May 29, 2020 postal delivery vehicle burglary. When searching BUI, SJPD officers found
multiple pieces of mail, checks, credit/debit cards, along with different burglary tools, and card

manufacturing machines inside the vehicle. I compared the addresses from the stolen mail to
Case 5:20-mj-71153-MAG Document1 Filed 08/18/20 Page 7 of 9

known USPS delivery vehicle burglaries, and discovered that the addresses of a majority of the
recovered mail had been affected by recent postal delivery vehicle burglaries.
Investigation of July 28. 2020 Burglary of USPS Delivery Vehicle

16. On July 28, 2020, a USPS delivery vehicle was burglarized while parked at 1141
Rockefeller Drive, Sunnyvale. A tray of mail was taken from the postal vehicle after the rear
door lock was defeated. Postal Inspectors were able to obtain photographs and a statement taken
by a witness that indicated a person matching BUI’s description opened the back of the postal
delivery vehicle and put mail into a black Lexus sedan. From the photos, Postal Inspectors were

able to determine the black sedan Lexus appeared to have California license plate 5RKF325 and

damage to the passenger’s side rear tail light. The photographs appear below.

 
Case 5:20-mj-71153-MAG Document1 Filed 08/18/20 Page 8 of 9

Investigation of August 13, 2020 Burglary of USPS Delivery Vehicle

17. On August 13, 2020, a USPS delivery vehicle was burglarized while parked at
310 Crestview Drive, Santa Clara. A tray of mail, along with the carrier’s genuine USPS mailbox
key and vehicle key were taken from the postal vehicle. Postal Inspectors were unable to obtain
surveillance video of the postal delivery vehicle burglary.
August 13, 2020 Arrest of Hoang BUI by Palo Alto Police Department

18. Later that evening, BUI and a female associate were detained and later arrested by
Palo Alto Police Department (“PAPD”) officers after receiving a call for service for two
individuals trespassing. Officers found BUI possessed multiple blank, uncut keys, and the female
associate possessed methamphetamine, a Lexus vehicle key, and a USPS delivery vehicle key.
PAPD determined BUI and the female associate were associated with a black Lexus sedan
parked nearby; the black Lexus sedan had license plate 5RKF325 and damage to the passenger’s
side rear tail light. This was the same vehicle captured in the witness photographs from the July
28, 2020 postal delivery vehicle burglary described above. PAPD searched the vehicle and
recovered indicia for both suspects, a face mask, a replica “Glock” firearm, additional suspected
methamphetamine, stolen mail, various personal identifying information, an additional USPS
postal delivery vehicle key and a genuine USPS mailbox key attached to a USPS carrier chain.
BUI’s photograph, a photograph of the face mask, replica Glock firearm, and black Lexus sedan,

with license plate SRKF325 and damage to the rear, right tail light appear below.

 
Case 5:20-mj-71153-MAG Document1 Filed 08/18/20 Page 9 of 9

19. Based on the serial number located on the genuine USPS mailbox key recovered
on August 13, 2020, Postal Inspectors determined the USPS mailbox key was taken during the
USPS vehicle burglary that occurred earlier that day near 310 Crestview Drive, Santa Clara. I’
reviewed the mail recovered in the vehicle and found that a majority of it was from the same
carrier route covered by the USPS vehicle affected by the burglary on August 13, 2020.

CONCLUSION

 

20. For the reasons stated above, I respectfully submit that there is probable cause to
believe that on April 6, 2020, in the Northern District of California, BUI (1) possessed the
contents of stolen mail, specifically victim JS’s Bank of the West debit card; (2) knew JS’s Bank
of the West debit card was stolen; and (3) JS’s Bank of the West debit card was, in fact, stolen,
all in violation of 18 U.S.C. § 1708, Theft of Mail. I respectfully request that the Court issue the

requested criminal complaint and arrest warrant.

/s/ SvK.
AMANDA CAPUZZI

US. Postal Inspector

Sworn to before me over the telephone and signed by me pursuant to Fed.R.Crim.P. 4.1 and 4(d)
on this 18thday of August 2020.

Seam youl

HONORABLE SUSAN VAN KEULEN
UNITED STATES MAGISTRATE JUDGE

 

 
